Citation Nr: 9909793	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-35 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
laceration of the right (major) hand, currently rated as 10 
percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a left wrist laceration.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant served on active duty from May 1953 to May 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Albuquerque, New Mexico.   

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the United States Court of 
Appeals for Veterans Claims (formally the United States Court 
of Veterans Appeals (hereinafter "the Court")) erred in 
adopting the "material evidence" test articulated in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  See Hodge v. West, 155 
F.3d 1356, 1363-64 (Fed.Cir. 1998).  In Colvin, the Court 
adopted the following test with respect to the nature of the 
evidence which would constitute "material" evidence for 
purposes of reopening of a previously denied claim:  "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim on the merits."  
Colvin, 1 Vet. App. at 174.  In light of the holding in 
Hodge, the Board will analyze the evidence submitted in the 
instant case according to the standard articulated in 
38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).


FINDINGS OF FACT

1.  Residuals of a laceration of the right hand are 
manifested by no more than mild sensory impairment.  

2.  In an April 1984 rating action, the RO confirmed its 
previous decision which denied the appellant's request to 
reopen his claim of entitlement to service connection for the 
residuals of a left wrist laceration.  The appellant was 
provided notice of the decision and his appellate rights.  A 
notice of disagreement was not filed.  

3.  In a June 1984 decision, the Board denied the appellant's 
request to reopen his claim of entitlement to service 
connection for a right knee disability.  

4.  In September 1996, the appellant requested that his 
claims for service connection for the residuals of a left 
wrist laceration, and service connection for a right knee 
disability, be reopened.  

5.  Evidence added to the record since the RO's April 1984 
rating action, including outpatient treatment records from 
the VA Medical Center (VAMC) in Albuquerque, from June 1982 
to August 1996, and a November 1996 VA examination, does not 
bear directly and substantially upon the subject matter now 
under consideration (i.e., whether there is a nexus between 
the appellant's current wrist disorder and his period of 
active service) and, when considered alone or together with 
all of the evidence, both old and new, has no significant 
effect upon the facts previously considered.

6.  Evidence added to the record since the Board's June 1984 
decision, including a private medical statement from Dr. 
M.G.R., dated in November 1984, outpatient treatment records 
from the Albuquerque VAMC, from June 1982 to August 1996, and 
a November 1996 VA examination, does not bear directly and 
substantially upon the subject matter now under consideration 
(i.e., whether the appellant's pre-existing right knee 
disability was aggravated by his period of active service) 
and, when considered alone or together with all of the 
evidence, both old and new, has no significant effect upon 
the facts previously considered.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for residuals of a laceration of the right (major) 
hand have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.71a, 4.124a, Diagnostic Codes 5215, 8516 (1998).  

2.  The April 1984 rating action denying the appellant's 
request to reopen his claim of entitlement to service 
connection for the residuals of a left wrist laceration, is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1998).  

3.  The evidence received since the April 1984 rating action 
is not new and material, and the claim for this benefit is 
not reopened.  38 U.S.C.A. § 3.156(a).  

4.  The June 1984 Board decision denying the appellant's 
request to reopen his claim of entitlement to service 
connection for a right knee disability, is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).  

5.  The evidence received since the June 1984 Board decision 
is not new and material, and the claim for this benefit is 
not reopened.  38 U.S.C.A. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased rating 
for the residuals of a laceration of the 
right (major) hand, currently rated as 10 
percent disabling.   

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).  This finding is based in 
part on his assertion that his service-connected residuals of 
a right wrist laceration have increased in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  When the 
appellant submits a well-grounded claim, VA must assist him 
in developing facts pertinent to that claim.  38 U.S.C.A. §  
5107(a).  The Board is satisfied that all relevant evidence 
is of record and the statutory duty to assist the appellant 
in the development of evidence pertinent to his claim has 
been met.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Entitlement to service connection for the residuals of a 
right wrist laceration was granted by a decision of the Board 
in November 1976.  By a rating decision dated in December 
1976, the RO effectuated the Board's decision, and assigned 
10 percent disability rating for residuals of a right wrist 
laceration (recharacterized as residuals of a laceration of 
the right (major) hand with loss of motion and strength).  
The 10 rating was assigned pursuant to Diagnostic Codes 5215-
8516, effective from February 1976.  The rating for this 
disability has remained in effect for more than 20 years 
(since February 1976), and it is protected from reduction 
under the provisions of 38 U.S.C.A. § 110 (West 1991).  See 
38 C.F.R. § 3.951 (1998).

Under Diagnostic Code 5215, a 10 percent evaluation is 
warranted when either the wrist is limited to dorsiflexion of 
less than 15 degrees, or when palmar flexion of the wrist is 
limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (1998).  Alternatively, a 30 percent 
evaluation is warranted for favorable ankylosis of the major 
wrist in 20 degrees to 30 degrees dorsiflexion.  38 C.F.R. § 
4.71a, Diagnostic Code 5214 (1998).

Under Diagnostic Code 8516, for incomplete paralysis of the 
ulnar nerve of the major extremity, 10 percent is assigned 
for a mild disorder, 30 percent for a moderate disorder, and 
40 percent for a severe disorder.  38C.F.R. § 4.124a, 
Diagnostic Code 8516 (1998).

"Incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type associated 
with complete paralysis of a nerve.  When the manifestation 
of the incomplete paralysis is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  See 
Note, 38 C.F.R. § 4.124a.

To summarize, the appellant contends that his current rating 
for his residuals of a laceration of the right hand is not 
enough for the amount of disability that his right hand 
causes him.  The appellant states that occasionally, his 
hands are sweaty and he has pain throughout his fingers.  He 
further indicates that he lacks "grip strength."  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the instant case, after assessing the foregoing clinical 
evidence in light of the applicable criteria, the Board is of 
the opinion that an increased rating for the appellant's 
service-connected right hand disorder is not warranted.  The 
Board observes that in the appellant's March 1976 VA 
examination, the appellant was diagnosed with residuals of 
lacerations to both wrists, with edema, loss of motion, and 
loss of strength.  At that time, the examiner noted that 
arthritis was not found on the appellant's x-ray.  The 
examiner further stated that if the appellant were to have 
arthritic changes, they were not secondary to the 
lacerations.  In addition, the private medical records from 
Dr. K.W.H. show that in April 1981, an EMG demonstrated that 
the appellant had carpal tunnel syndrome of both wrists.  
Moreover, the outpatient treatment records from the 
Albuquerque VAMC, from June 1982 to August 1996, show that in 
June 1982, the appellant was treated after complaining of 
pain in both of his wrists.  At that time, the appellant was 
diagnosed with chronic bilateral arm pain and weakness.  The 
records also reflect that in February 1995, the appellant was 
treated after complaining of wrist pain.  

The Board notes that in the appellant's most recent VA 
examination, in November 1996, the physical examination 
showed that the appellant's hands were sweaty.  The appellant 
lacked full extension of his fingers, but passive extension 
was possible.  The appellant's fingers were slightly tender, 
and the peripheral pulses were present and appeared to be 
"quite good."  The examiner noted that he could not find 
any evidence of significant scars over the flexor aspects of 
the appellant's wrists.  The appellant's wrist motion was 
within normal limits, and there was no abnormality of the 
reflexes.  According to the examiner, an x-ray of the 
appellant's hands showed some sclerosis around the proximal 
row in both wrists.  The examiner further noted that there 
was significant sclerosis around the first carpometacarpal 
joint in both hands.  Following the physical examination and 
a review of the appellant's x-ray, the examiner diagnosed the 
appellant as having no residuals of wrist lacerations.  The 
examiner further indicated that it was possible that the 
appellant had rheumatoid arthritis or related diseases such 
as scleroderma in its early stages.  

The Board has considered the recent evidence of record but 
finds that there is no basis for a higher evaluation under 
either Diagnostic Code 5215 or Diagnostic Code 8516.  The 
Board has considered the appellant's service-connected right 
hand disorder under Diagnostic Code 5215 (limitation of 
motion of the wrist).  However, the Board notes that the 
appellant is currently in receipt of the maximum schedular 
evaluation provided under Diagnostic Code 5215.  Therefore, 
the Board observes that the next higher rating under 
Diagnostic Code 5214 requires ankylosis of the right wrist.  
The Board notes that the evidence of record is negative for a 
diagnosis of ankylosis of the right wrist.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.  

The Board further observes that an increased rating under 
Diagnostic Code 8516 is also not warranted.  As previously 
stated, under Diagnostic Code 8516, for incomplete paralysis 
of the ulnar nerve of the major extremity, 10 percent is 
assigned for a mild disorder and 30 percent is assigned for a 
moderate disorder.  The Board notes that in light of the 
appellant's most recent VA examination in November 1996, 
there was no evidence demonstrating moderate sensory 
impairment involving the right hand or wrist.  Thus, the 
appellant's current symptomatology does not warrant a higher 
rating under Diagnostic Code 8516.  Accordingly, the Board 
finds that in light of the above, the preponderance of the 
evidence is against an evaluation in excess of 10 percent 
under Diagnostic Codes 5215 and 8516. 

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating for the residuals of a right 
wrist laceration.  


II.  Whether new and material evidence 
has been submitted to reopen the claims 
of entitlement to service connection for 
the residuals of a left wrist laceration, 
and for a right knee disability.

At the outset, the Board observes that the appellant's 
service medical records were partially destroyed in the fire 
at the National Personnel Records Center (NPRC) in 1973.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  However, 
the Board notes that although the appellant's entrance 
examination is unavailable, the appellant's in-service 
treatment records, and his separation examination, dated in 
May 1955, are available.  Thus, with consideration of the 
facts as set forth above, and in light of the apparent 
unavailability of some of the appellant's service medical 
records, the Board is satisfied that the RO has received all 
available service medical records.

The Board notes that in April 1984, the RO denied the 
appellant's request to reopen his claim of entitlement to 
service connection for the residuals of a left wrist 
laceration, and confirmed its previous denial of that claim.  
The appellant was provided notice of the decision and his 
appellate rights.  He did not file a notice of disagreement 
(NOD).  38 U.S.C.A. §§ 7105(a), (b)(1) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 20.200, 20.302(a) (1998).  Therefore, the 
April 1984 rating decision became final when the appellant 
did not file an NOD within one year of the date he was 
notified of that unfavorable determination.  38 U.S.C.A. 
§ 7105(c)(West 1991 & Supp. 1998).

Moreover, in June 1984, the Board denied service connection 
for a right knee disability.  Accordingly, unless the 
Chairman of the Board orders reconsideration, all decisions 
of the Board are final on the date stamped on the face of the 
decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 
511(a), 7103, 7104(a) (West 1991).  In the instant case, 
since there is no evidence of record which shows that the 
Chairman of the Board ordered reconsideration in regards to 
this case, the June 1984 Board decision is final.  
38 U.S.C.A. § 7103(a) (West 1991).

Because the appellant did not initiate a timely appeal of the 
left wrist claim, following the April 1994 denial, and 
because the Board issued a final decision in June 1994, with 
respect to right knee claim, the doctrine of finality as 
enunciated in 38 U.S.C.A. §§ 7104(a)-(b), and 
 7105(c) applies.  As such, the appellant's claims for these 
benefits may only be reopened if he submits new and material 
evidence.  38 U.S.C.A. § 5108.  Therefore, once a previously 
adjudicated claim becomes final, the claim cannot be reopened 
or adjudicated by the VA unless new and material evidence is 
presented.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, __ Vet. App. __, No. 97-2180, 
slip op. at 4 (Feb. 17, 1999) (explaining the holding in 
Elkins v. West, __ Vet. App. __, No. 97-1534 (Feb. 17, 
1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).


A.  Residuals of Left Knee Laceration

Factual Background

The appellant's original claim for service connection for the 
residuals of a left wrist laceration was denied by the Board 
in a November 1976 decision on the basis that the appellant's 
service medical records were negative for any complaints or 
findings of a left wrist laceration, and that the evidence of 
record also indicated that the appellant had injured his left 
wrist in approximately 1972.  In addition, in Board decisions 
dated in October 1978, March 1980, and May 1982, the Board 
denied the appellant's claim for service connection for the 
residuals of a left wrist laceration on the basis that new 
and material evidence had not been presented which related 
any current residuals of a left wrist laceration to his 
military service.  The most recent final denial was in an 
April 1984 rating action in which the RO confirmed its 
previous decision which denied the appellant's request to 
reopen his claim for service connection for the residuals of 
a left wrist laceration.  At that time, the RO stated that 
the evidence submitted by the appellant was cumulative and 
that he had not presented any new and material evidence which 
could have changed the prior denials.  As set forth earlier, 
the April 1984 rating decision became final.  

The evidence of record at the time of the April 1984 rating 
action consisted of the appellant's service medical records, 
a February 1974 VA examination, a March 1976 VA examination, 
a private medical statement from B.R.M., M.D., dated in May 
1978, private medical records from K.W.H., D.O., from March 
to April 1981, and a private medical statement from K.J.E., 
D.O., dated in March 1984.  The appellant's service medical 
records are negative for any complaints or findings of a 
laceration of the appellant's left wrist.  The records show 
that in November 1953, the appellant was treated after he 
injured the distal phalanx of his left 4th finger.  The 
examining physician noted that the finger appeared clean and 
was healing, but there was going to be some scar formation.  
The appellant's separation examination, dated in May 1955, 
shows that at that time, in response to the question as to 
whether the appellant had ever had or if he currently had any 
bone, joint, or other deformity, the appellant's responded 
"no."  The appellant's upper extremities were clinically 
evaluated as "normal." 

In February 1974, the appellant underwent a VA examination.  
At that time, he stated that he had injured his left wrist 
approximately two years ago while he was employed by the 
Albuquerque Public Schools.  

In March 1976, the appellant underwent a VA examination.  At 
that time, he stated that while he was in the military, he 
worked as a cook.  The appellant indicated that on one 
occasion, his accidentally slashed his wrists while he was in 
the process of sharpening knives.  He reported that at 
present, his hands felt stiff and numb.  

The physical examination of the left wrist showed a scar 
which was 5 x 0.1 centimeters and it was located in the 
anterior crease of the wrist.  The scar was well-healed, 
movable, and nontender.  The appellant was able to get his 
fingertips of both hands to within 1.5 centimeters of the 
palmar crease.  Both hands were markedly sweaty at all times.  
The appellant's grip was weak bilaterally.  Movements of the 
wrists included extension, which was from zero to 60 degrees, 
flexion, which was from zero to 55 degrees, ulnar deviation, 
which was from zero to 30 degrees, and radial deviation, 
which was from zero to 10 degrees, bilaterally.  An x-ray of 
both of the appellant's hands and wrists was interpreted as 
showing no soft tissue calcifications.  The joint spaces were 
well maintained and they were without evidence of 
periarticular erosions.  The impression was of normal hands 
and wrists.  Following the physical examination and a review 
of the x-ray, the examining physician diagnosed the appellant 
with residuals of lacerations to both wrists, with edema, 
loss of motion, and loss of strength.  The examiner noted 
that arthritis was not found on the x-ray.  The examiner 
further stated that if the appellant were to have arthritic 
changes, they were not secondary to the lacerations.

In May 1978, the appellant submitted a private medical 
statement from B.R.M., M.D., dated in May 1978.  The 
statement reflects that at that time, Dr. M. indicated that 
in April 1973, he had treated the appellant for synovitis of 
his left wrist.  According to Dr. M., no operative procedure 
was performed and he had not seen the appellant since May 
1977.  

Private medical records from K.W.H., D.O., from March to 
April 1981, show that in March 1981, the appellant sought 
treatment after complaining of pain in his wrists.  At that 
time, he stated that during service, he sustained lacerations 
to both of his wrists.  The appellant indicated that at 
present, his hands felt numb and they often felt sweaty.  The 
records show that in light of the appellant's symptoms, he 
underwent an EMG in April 1981.  At that time, the impression 
was of an abnormal EMG nerve conduction study.  The examiner 
stated that the studies showed elevated motor and antidromic 
sensory latencies for the median nerves, bilaterally. 
According to the examiner, the study supported the clinical 
consideration of bilateral carpal tunnel syndrome (distal 
median neuropathy).  

A private medical statement from K.J.E., D.O., dated in March 
1984, shows that at that time, Dr. E. stated that according 
to the appellant, while he was in the military, he 
accidentally cut both of his wrists.  The appellant indicated 
that his injuries were surgically repaired at the time of the 
accident.  The appellant reported that subsequent to the 
accident, he suffered from chronic pain in his wrists.  Dr. 
E. noted that according to the appellant, the pain radiated 
up the left radius and into the left biceps area.  The 
appellant revealed that he had been taking medications over 
the years in order to relieve his symptoms.  Dr. E. stated 
that in light of the appellant's description of his accident, 
it was his opinion that the appellant had a fibrositis that 
most likely developed as a result of his original injury.  
According to Dr. E., as the aging process caught up to the 
appellant, he would become less and less able to use his 
hand.  Dr. E. indicated that the appellant still seemed to 
have a normal neurological function, but there was a 
weakening of the grip.  According to Dr. E., the appellant 
was experiencing stiffness when his hand was in any one 
position for any short length of time, which was probably an 
arthritic phenomenon.  Dr. E. reported that "all and all," 
it appeared that the appellant had a connective tissue 
problem in nature and it was related to the original injury.  
According to Dr. E., the condition was worsening.  

Pertinent evidence submitted subsequent to the April 1984 
rating action includes outpatient treatment records from the 
Albuquerque VAMC, from June 1982 to August 1996, and a 
November 1996 VA examination.  The outpatient treatment 
records from the Albuquerque VAMC show that in June 1982, the 
appellant was treated after complaining of pain in both of 
his wrists.  At that time, he stated that he suffered 
bilateral wrist injuries while he was in the military, and 
that subsequent to the injuries, he developed bilateral wrist 
pain.  According to the appellant, at present, he lacked 
"grip strength."  The appellant was diagnosed with chronic 
bilateral arm pain and weakness.  The remaining records show 
treatment for unrelated disorders.

In November 1996, the appellant underwent a VA examination.  
At that time, he stated that while he was in the military, he 
worked as a cook.  The appellant indicated that during 
service, he accidentally cut the flexor aspects of both of 
his wrists while he was using knives to chop.  According to 
the appellant, following the accident, his wounds were 
cleansed and sutured.  The appellant noted that subsequent to 
his in-service injuries, he developed a sensitivity to cold 
weather.  He reported that exposure to cold weather caused 
him to develop pain in his fingers and hands.  The appellant 
revealed that occasionally, his hands were sweaty and he had 
pain throughout his fingers.  According to the appellant, he 
had difficulty with shaking hands with people because a tight 
grip hurt his fingers.  The examining physician stated that 
there appeared to be no anatomic distribution to the 
appellant's pain or to the sweating or numbness.  

The physical examination showed that the appellant's hands 
were sweaty.  The appellant lacked full extension of his 
fingers, but passive extension was possible.  The appellant's 
fingers were slightly tender, and the peripheral pulses were 
present and appeared to be "quite good."  The skin of his 
hands was only moderately atrophic.  The examiner noted that 
he could not find any evidence of significant scars over the 
flexor aspects of the appellant's wrists.  The appellant's 
wrist motion was within normal limits, and there was no 
abnormality of the reflexes.  There was no evidence of 
limitation of motion in the appellant's shoulders, neck, or 
lower back.  According to the examiner, an x-ray of the 
appellant's hands showed some sclerosis around the proximal 
row in both wrists.  The examiner further noted that there 
was significant sclerosis around the first carpometacarpal 
joint in both hands.  Following the physical examination and 
a review of the appellant's x-ray, the examiner diagnosed the 
appellant as having no residuals of wrist lacerations.  The 
examiner further indicated that it was possible that the 
appellant had rheumatoid arthritis or related diseases such 
as scleroderma in its early stages.


Analysis

Under the laws administered by the VA, service connection may 
be established for disability resulting from personal injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  The Court has held that, in order for 
a claim to be service connected, there must be a current 
disability which is related to an injury or disease which was 
present during service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

The appellant contends, in essence, that while he was in the 
military, he accidentally cut both of his wrists.  He 
maintains that following his accident, his wounds were 
cleansed and sutured.  According to the appellant, subsequent 
to his in-service accident, he developed chronic pain in his 
left wrist.  The appellant reports that at present, his hands 
felt sweaty and he had pain throughout his fingers.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his left wrist disorder is related to service is not 
competent evidence.  In any event, his testimony that he 
injured his left wrist while he was in the military, and that 
he currently suffered from residuals of his in-service left 
wrist injury, is cumulative of his previous contentions at 
the time of his prior claims.  

In regards to the evidence submitted in support of reopening 
the appellant's claim of service connection for the residuals 
of a left wrist laceration, the Board notes that both the 
outpatient treatment records from the Albuquerque VAMC, from 
June 1982 to August 1986, and the November 1996 VA 
examination, are "new" evidence in that they were not of 
record at the time of the RO's denial in April 1984.  
However, while the outpatient treatment records from the 
Albuquerque VAMC, and the November 1996 VA examination, are 
"new," they are not so significant that they address the 
specific matter under consideration, which is whether there 
is a nexus between the appellant's current left wrist 
disorder and his period of active service.  See 38 C.F.R. § 
3.156(a) (1998).  As previously stated, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (1998).  The Board observes 
that while the outpatient treatment records from the 
Albuquerque VAMC, from June 1982 to August 1986, and the 
November 1996 VA examination, show that the appellant 
currently has a left wrist disorder, the records are negative 
for any competent medical evidence which shows a nexus 
between the appellant's current left wrist disorder and his 
period of service.  Specifically, the records are negative 
for any medical evidence which indicates that there is a link 
between the appellant's current left wrist disorder, and an 
in-service accident involving the laceration of the 
appellant's left wrist.  The Board notes that in the 
appellant's most recent VA examination, in November 1996, the 
examiner diagnosed the appellant as having no residuals of 
wrist lacerations.  Therefore, in light of the above, because 
the Albuquerque VAMC records and the November 1996 VA 
examination are not so significant that they address the 
specific matter under consideration, which is whether there 
is a nexus between the appellant's current left wrist 
disorder and service, they are not material.  Id.  

In light of the foregoing, the Board concludes that the 
appellant has not submitted new and material evidence to 
reopen his claim for service connection for the residuals of 
a left wrist laceration.  Id.  He has presented no new, 
significant evidence showing a nexus between his current left 
wrist disorder and his period of active service.  
Specifically, the evidence of record is negative for any 
medical evidence which shows that there is a link between the 
appellant's current left wrist disorder, and an in-service 
accident involving the laceration of the appellant's left 
wrist.  Therefore, because the additional evidence is not new 
and material, his claim must be denied.  



B.  Right Knee Disability.

Factual Background

The appellant's original claim for service connection for a 
right knee disability was denied by the Board in a November 
1976 decision on the basis that the appellant's right knee 
disability pre-existed service and was not aggravated during 
the appellant's active duty service.  In addition, in Board 
decisions dated in October 1978, March 1980, and in May 1982, 
the Board denied the appellant's claim for service connection 
for a right knee disability on the basis that new and 
material evidence had not been presented which showed that 
the appellant's pre-existing right knee disability was 
aggravated by service.  The most recent final denial was in a 
June 1984 Board decision which again denied the appellant's 
claim for service connection for a right knee disability on 
the basis that new and material evidence had not been 
presented which showed that his pre-existing right knee 
disability was aggravated by service.  As set forth earlier, 
the June 1984 decision became final.  

The evidence of record at the time of the June 1984 Board 
decision consisted of the appellant's service medical 
records, private medical statements from M.G.R., M.D., dated 
in January 1952, January 1977, February 1978, January 1979, 
December 1980, March 1981, and December 1981, private medical 
records from K.W.H., D.O., from March to April 1981, and lay 
statements.  

The appellant's service medical records show that in May 
1953, the appellant was treated after complaining of pain in 
his right knee.  At that time, the examining physician noted 
that there were old scars on the appellant's right knee.  The 
records also reflect that in June 1953, x-rays were taken of 
the appellant's right knee.  The x-rays were interpreted as 
showing no bony pathology.  According to the records, in July 
1953, the appellant was treated after complaining of pain in 
his right knee while walking and standing.  At that time, the 
appellant stated that he had "cut" his right knee several 
years earlier.  The physical examination was essentially 
negative and it was noted that there were scars on the 
appellant's right knee.  A subsequent x-ray of the 
appellant's right knee was interpreted as showing no 
significant abnormality.  The appellant's separation 
examination, dated in May 1955, shows that at that time, in 
response to the question as to whether the appellant had ever 
had or if he currently had a "trick" or locked knee, the 
appellant responded "no."  The appellant's lower 
extremities were clinically evaluated as "normal."  

In January 1977, the appellant submitted two private medical 
statements from M.G.R., M.D., one dated in January 1952, and 
the second statement dated in January 1977.  The January 1952 
statement shows that at that time, Dr. R. indicated that he 
had treated the appellant after he had complained of pain, 
weakness, loss of motion, and sensitivity to cold weather in 
his right knee.  Dr. R. stated that according to the 
appellant, he had struck his knee on a diving board when he 
was eight years old and subsequently, he received treatment 
for severe lacerations about the patella.  Dr. R. indicated 
that upon physical examination, extension was complete and 
flexion went only to 110 degrees because of pain.  There was 
some relaxation of the lateral ligaments of the knee.  X-rays 
of the right knee disclosed no bone abnormality.  Dr. R. 
revealed that it was his opinion that the appellant had 
injured his right patella and that he currently had traumatic 
arthritis in the knee.  According to Dr. R., the appellant 
was not suited for military service.  

In Dr. R.'s January 1977 statement, Dr. R. indicated that at 
present, the appellant complained of right knee pain and 
instability.  Dr. R. reported that upon physical examination, 
there was tenderness in the popliteal space of the right 
knee.  There was full extension and flexion stopped at 110 
degrees.  The knee was not swollen and it was stable.  Dr. R. 
stated that in his opinion, it appeared that the appellant 
aggravated a pre-existing traumatic arthritis of the right 
knee when he was in the service.  

A private medical statement from Dr. M.G.R., dated in 
February 1978, shows that at that time, Dr. R. indicated that 
in January 1952, he had determined that the appellant was not 
suited for military service because he had suffered an injury 
to his right patella, and he had subsequently developed 
traumatic arthritis.  Dr. R. stated that upon current 
physical examination, there was loss of extension and 
blockage of flexion of the right knee.  According to Dr. R., 
the appellant's pre-existing right knee disability had been 
aggravated and had become chronic by activity, including 
military service.  It was Dr. R.'s opinion that the 
appellant's arthritis, which was present in 1952, had spread 
to involve his entire body, causing a large chronic 
disability.  

A private medical statement from Dr. M.G.R., dated in January 
1979, shows that at that time, Dr. R. indicated that prior to 
the appellant's induction into the military, he had diagnosed 
the appellant with a traumatic arthritis in the right knee 
involving the right patella.  Dr. R. stated that because of 
the appellant's right knee disorder, he had found the 
appellant unsuited for military service.  However, Dr. R. 
reported that the appellant was subsequently inducted into 
the military.  Dr. R. noted that according to the appellant, 
during basic training, he had many difficulties with the 
obstacle course and exercises.  The appellant revealed that 
during training, his knee was painful and weak, and prevented 
him from carrying out his training.  According to the 
appellant, he frequently fell out of marches and at times, he 
had to ride in an ambulance.  The appellant indicated that 
following his separation from the military, the pain in his 
right knee progressively worsened.  The appellant reported 
that at present, he had right knee pain and instability.  Dr. 
R. stated that over the years, the progression of the 
arthritic process in the appellant's right knee had 
continued.  According to Dr. R., while the appellant was in 
the military, repeated aggravation and trauma was "given" 
to the knee.  It was Dr. R.'s opinion that the appellant's 
current right knee disability was the result of aggravation 
of a condition which was present prior to the appellant's 
entry into the service.  Dr. R. stated that trauma was a 
known cause of aggravation of arthritis.  

A private medical statement from Dr. M.G.R., dated in 
December 1980, shows that at that time, Dr. R. reiterated his 
opinion that the appellant's pre-existing right knee disorder 
was aggravated by his period of active duty service.  Dr. R. 
stated that at present, upon physical examination, there were 
scattered scars, anterior and medial, to the right knee.  
There was tenderness under the patella and on the medial 
aspect of the knee.  The ligaments were stable and there was 
moderate swelling on measurement as compared to the left 
knee.  X-rays of the right knee showed questionable early 
thinning of the medial knee joint.  

Private medical records from K.W.H., D.O., from March to 
April 1981, show that in March 1981, Dr. H. examined the 
appellant.  At that time, Dr. H. stated that the appellant 
gave a history of injuring his right knee when he was eight 
years old.  The appellant indicated that at present, he had 
chronic pain in his knee.  According to the appellant, his 
knee felt like it was going to "give way" when he walked.  
Dr. H. noted that upon physical examination, the appellant 
did not fully cooperate in that he did not fully relax.  
According to Dr. H., it was difficult to perform a "good" 
examination of the right knee.  There was tenderness over the 
anterior-medial joint line, and the appellant had a 
questionably positive McMurray's sign.  Dr. H. indicated that 
he was unable to demonstrate whether or not there was a 
Lozzi's or Drawer's sign, as the appellant did not fully 
relax.  The muscle circumference was equal, bilaterally, and 
he had no muscle atrophy.  The appellant did not have any 
knee effusion, and the knee extended fully and flexed to 140 
degrees.  

The private medical records from Dr. H. show that in March 
1981, the appellant had a right knee arthrogram.  The 
arthrogram was interpreted as showing a minimal amount of 
roughening of the inferior aspect of the middle meniscus in 
the medial portion, but otherwise showing no definite 
abnormalities.  The radiographs showed that the cruciate 
ligaments were grossly intact.  The impression was of minimal 
roughening of the inferior medial aspect of the medial 
meniscus.  The examining physician noted that otherwise, it 
was a normal right knee arthrogram.  Following the above 
physical examination and a review of the appellant's 
arthrogram, Dr. H. diagnosed the appellant with degenerative 
changes in a portion of the medial meniscus.  Dr. H. stated 
that there was no evidence of a frank tear. 

In October 1981, the appellant submitted three statements 
from the following people: (1) J.L., a friend from the 
military, (2) L.R.L., a friend from the military, and (3) 
J.G., also a friend from the military.  The statements all 
supported the appellant's contention that his pre-existing 
right knee disability was aggravated by the rigors of 
service.  

A private medical statement from Dr. M.G.R., dated in 
December 1981, shows that at that time, Dr. R. indicated that 
prior to the appellant's induction into the military, he had 
diagnosed the appellant with traumatic arthritis of the right 
knee.  Dr. R. maintained that while the appellant was in the 
military, the rigors of service, especially during basic 
training, aggravated the appellant's pre-existing right knee 
disability.  According to Dr. R., over the years, the 
progression of the arthritic process in the knee had 
continued.  Dr. R. reported that at present, the appellant 
wore a brace on his right knee for stability.  Dr. R. further 
stated that upon physical examination of the right knee, 
there was tenderness under the right patella and on the 
medial aspect of the right knee.  There was instability of 
the lateral ligaments and x-rays of the right knee showed 
questionable early thinning of the medial knee joint.  Dr. R. 
diagnosed the appellant with the following: (1) generalized 
active arthritis involving the appellant's entire body, and 
(2) traumatic arthritis of the right knee.  

In May 1983, the appellant submitted a statement from R.R.J., 
a friend from the military.  The statement supported the 
appellant's contention that his pre-existing right knee 
disability was aggravated by the rigors of service.

Pertinent evidence submitted subsequent to the June 1984 
Board decision includes a private medical statement from Dr. 
M.G.R., dated in November 1984, outpatient treatment records 
from the Albuquerque VAMC, from June 1982 to August 1996, and 
a November 1996 VA examination.  

A private medical statement from Dr. M.G.R, dated in November 
1984, shows that at that time, Dr. R. stated that in his 
opinion, the appellant's pre-existing right knee disability 
was aggravated by his period of time in the military.  Dr. R. 
stated that while the appellant was in the military, he had 
repeated swelling, pain, and insecurity of the right knee, 
and he had difficulty during basic training.  According to 
Dr. R., at present, there had been a worsening of pain and 
weakness in the appellant's knee.  Dr. R. indicated that the 
appellant's arthritis was no longer limited to the knee, and 
that it involved his upper and lower back and all 
extremities.  Dr. R. revealed that upon physical examination, 
the right knee was tender under the patella and on the medial 
aspect, with stable ligaments.  There was moderate atrophy of 
the right thigh, and there was moderate swelling on 
measurement over the patella.  Dr. R. diagnosed the appellant 
with advanced, active arthritis involving his entire body, 
and with traumatic arthritis of the right knee.  

Outpatient treatment records from the Albuquerque VAMC, from 
June 1982 to August 1996, show intermittent treatment for the 
appellant's right knee disability.  The records show that in 
December 1994, an x-ray of the appellant's right knee was 
interpreted as showing mild degenerative joint disease.  The 
records further reflect that in July 1995, the appellant had 
a Magnetic Resonance Imaging (MRI) of his right knee.  The 
MRI was interpreted as showing no significant joint effusion.  
The cruciate ligaments appeared intact and the lateral 
meniscus showed no evidence of a tear.  The medial meniscus 
showed mildly increased signal, centrally in the posterior 
horn, with no evidence of communication to either articular 
surface.  Collateral ligaments were intact as was the 
patellar tendon.  There was no significant marrow 
abnormalities in the distal femur or proximal tibia.  The 
impression was of an essentially normal MRI of the knee.  The 
examining physician noted that there was a slightly increased 
signal in the posterior horn of the medial meniscus, which 
possibly indicated some degeneration, but there was no 
evidence of a tear.  

The Albuquerque VAMC records reflect that in February 1996, 
the appellant was treated after complaining of chronic right 
knee pain.  At that time, the physical examination showed 
that the appellant's right knee had a range of motion from 
zero to 120 degrees.  The patella was tender and Lachman's 
test was negative.  The assessment was of pain in the 
patella.  

In November 1996, the appellant underwent a VA examination.  
At that time, he gave a history of a subluxing right patella.  
The appellant indicated that at present, he wore a right knee 
support.  The physical examination showed that the appellant 
walked "normally," and that there was a non-metallic 
rubberized brace on his right knee.  There was a moderate 
lateral shift of the patella on the right, and a significant 
atrophy of the vastus medialis muscle on the right as 
compared to the left, with approximately 1/2 inch of 
circumferential atrophy immediately above the superior pole 
of the patella.  Palpation of the patella was not present, 
although it passively could have almost been subluxed.  The 
diagnosis was of a subluxing right patella.  


Analysis

Under the laws administered by the VA, service connection may 
also be established for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).  Moreover, a veteran is presumed to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as "noted".  Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction and was not aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1153.  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. 
§ 3.306(a).

The appellant contends, in essence, that his pre-existing 
right knee disorder was aggravated by his period of time in 
the service.  The appellant states that prior to his 
induction into the military, he was diagnosed with traumatic 
arthritis of the right knee.  He maintains that the rigors of 
service aggravated his pre-existing right knee disorder.  
According to the appellant, at present, he has chronic pain 
and instability in his right knee.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his pre-
existing right knee disorder was aggravated by service is not 
competent evidence.  In any event, his testimony that he his 
pre-existing right knee disability was aggravated by service, 
is cumulative of his previous contentions at the time of his 
prior claims.  

In regards to the evidence submitted in support of reopening 
the appellant's claim of service connection for a right knee 
disability, the Board notes that the private medical 
statement from Dr. M.G.R., dated in November 1984, is "new" 
in that it was not of record at the time of the Board's 
denial in June 1984.  In addition, the Board notes that the 
statement from Dr. R. addresses the specific matter under 
consideration, which is whether the appellant's pre-existing 
right knee disorder was aggravated by service.  However, the 
Board observes that as previously stated, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (1998).  The Board notes 
that the evidence of record prior to the Board's June 1984 
final decision included private medical statements from Dr. 
R., dated in January 1952, January 1977, February 1978, 
January 1979, December 1980, March 1981, and December 1981.  
The above statements from Dr. R. all reflected, in essence, 
that in his opinion, the appellant's pre-existing right knee 
disorder was aggravated by service.  Therefore, it is the 
Board's conclusion that although Dr. R.'s November 1984 
statement is new and addresses the specific matter under 
consideration, which is whether the appellant's pre-existing 
right knee disorder was aggravated by service, Dr. R.'s 
statement is redundant and cumulative of his previous 
statements, and is therefore not material.  Id.  

The Board notes that in regards to the remaining evidence 
submitted in support of reopening the appellant's claim of 
service connection for a right knee disability, the 
outpatient treatment records from the Albuquerque VAMC, from 
June 1982 to August 1996, and the November 1996 VA 
examination are "new" evidence in that they were not of 
record at the time of the Board's denial in June 1984.  
However, while the outpatient treatment records from the 
Albuquerque VAMC, and the November 1996 VA examination, are 
"new," they are not so significant that they address the 
specific matter under consideration, which is whether the 
appellant's pre-existing right knee disorder was aggravated 
by service.  See 38 C.F.R. § 3.156(a) (1998).  As stated 
above, "new and material evidence" means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1998).  The Board observes that while the 
outpatient treatment records from the Albuquerque VAMC, from 
June 1982 to August 1986, and the November 1996 VA 
examination, show that the appellant currently has a right 
knee disability, the records are negative for any competent 
medical evidence which shows that the appellant's pre-
existing right knee disorder was aggravated by service.  
Therefore, in light of the above, because the Albuquerque 
VAMC records and the November 1996 VA examination are not so 
significant that they address the specific matter under 
consideration, which is whether the appellant's pre-existing 
right knee disorder was aggravated by service, they are not 
material.  Id.  

In light of the foregoing, the Board concludes that the 
appellant has not submitted new and material evidence to 
reopen his claim for service connection for a right knee 
disability.  Id.  He has presented no new, significant 
evidence showing that his pre-existing right knee disorder 
was aggravated by service.  Therefore, because the additional 
evidence is not new and material, his claim must be denied.  

ORDER

Entitlement to an increased rating for the residuals of a 
right wrist laceration is denied.  

New and material evidence having not been submitted, service 
connection for the residuals of a left wrist laceration is 
denied.

New and material evidence having not been submitted, service 
connection for a right knee disability is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

